Citation Nr: 1521845	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a back disability.

2.  Entitlement to a compensable rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1989 to March 1993, and from March 1995 to October 2011.

This is a somewhat complex issue:  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The jurisdiction of the case now rests with the RO in Waco, Texas.

The Veteran testified before the undersigned in February 2015.  A transcript of that hearing is of record.

On his February 2013 VA-9 form (Appeal to the Board of Veterans Appeals), the Veteran checked the box "I have read the Statement of the Case and any Supplemental Statement of the Case I received.  I am only appealing these issues:" - and the Veteran indicated "[s]leep apnea associated with my anxiety disorder; [l]eft knee mobility issues prior to retirement that was not addressed properly; [b]ack issues."  

This was the first time that the Veteran raised the issue of sleep apnea.  The RO, therefore, treated it as a claim for service connection for sleep apnea (and not an appeal on the issue).  

The appeal, therefore, was clearly for two issues only - the Veteran's back disability and left knee disability.  He clearly indicated, at that time, that he did not wish to appeal the remaining six issues which were originally under the RO's consideration.    

One of the issues that the Veteran indicated that he did not wish to appeal was a claim for an increased rating in excess of 10 percent for an acquired psychiatric disability, to include anxiety and posttraumatic stress disorder (PTSD).

At the February 2015 hearing, the Veteran and his representative indicated that now the Veteran wished to appeal both the denial of service connection for sleep apnea, to include as secondary to his acquired psychiatric disability, and an increased rating in excess of 10 percent for an acquired psychiatric disability, to include anxiety and PTSD.  This reverses the Veteran's prior statement, but does not grant the Board jurisdiction of this issue. 

In the future, better communication between the Veteran and his representative may help the Veteran in fully addressing his claims. 

The Veteran also indicated that he was satisfied with the ratings he currently receives for his back disability and left knee disability - those two issues are dismissed below.  

As such, the issues of service connection for sleep apnea and an increased rating in excess of 10 percent for an acquired psychiatric disability, to include anxiety and PTSD, are hereby referred to the Agency of Original Jurisdiction (AOJ), presumably as claims to reopen the issues of service connection for sleep apnea and an increased rating in excess of 10 percent for an acquired psychiatric disability, to include anxiety and PTSD.  The AOJ has not yet adjudicated those claims (again), and therefore the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

At the February 2015 hearing, the undersigned Veterans Law Judge (VLJ) elicited testimony from the Veteran regarding the issues service connection for sleep apnea and an increased rating in excess of 10 percent for an acquired psychiatric disability, to include anxiety and PTSD.  Please refer to the hearing transcript when considering the Veteran's (now new) claims.   






FINDING OF FACT

The Veteran has withdrawn his appeal seeking entitlement to an increased rating in excess of 20 percent for a back disability and entitlement to a compensable rating for a left knee disability.
  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to an increased rating in excess of 20 percent for a back disability and entitlement to a compensable rating for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the hearing on February 12, 2015, the Veteran and his representative indicated to the undersigned VLJ that the Veteran was satisfied with the current ratings for his back disability and left knee disability.  As such, the Veteran indicated that he wished to withdraw those two issues.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014). Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of February 12, 2015, the Board had not yet issued a final decision on those issues. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2014).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issues of increased ratings for a back disability and a left knee disability is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

ORDER

Claim for entitlement to an increased rating in excess of 20 percent for a back disability is dismissed.

Claim for entitlement to a compensable for a left knee disability is dismissed.



______________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


